DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a display apparatus wherein the plurality of display functional layers in the display region comprises: a back side functional layer; the display substrate on the back side functional layer; a front side functional layer on a side of the display substrate away from the backside functional layer; and the cover glass on a side of the front side functional layer away from the display substrate; wherein the display substrate and the back side functional layer are completely absent in an accessory hole in the window region; the optical clear adhesive layer is in direct contact with the cover glass; the accessory is in direct contact with the optical clear adhesive layer; and the display apparatus is absent of any air layer between the cover glass and the accessory, in combination with all the other claim limitations; claim 4) a display apparatus wherein the display substrate further comprises a unidirectional light transmitting layer in the accessory hole that allows light transmit through the cover glass and the optical clear adhesive layer but substantially block light from transmitting along a direction from the optical clear adhesive to the cover glass, in combination with all the other claim limitations; and claim 20) a method of fabricating a display apparatus, wherein forming the plurality of display functional layers in the display region comprises: forming a back side functional layer; forming the display substrate on the back side functional layer; forming a front side functional layer on a side of the display substrate away from the back side functional layer; and forming the cover glass on a side of the front side functional layer away from the display substrate; wherein the display substrate and the back side functional layer are completely absent in an accessory hole in the window region: the optical clear adhesive layer is in direct contact with the cover glass; the accessory is in direct contact with the optical clear adhesive layer; and the display apparatus is absent of any air layer between the cover glass and the accessory, in combination with all the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871